Citation Nr: 1122382	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to December 1958.  He also had six months of active duty for training (ACDUTRA) beginning in July 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for hearing loss and tinnitus.  The Veteran did not appeal the tinnitus claim.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  The hearing transcript is of record.  

During the April 2011 hearing, the Veteran asserted that he had tinnitus related to noise exposure in service.  As noted above, service connection for tinnitus was denied in the August 2008 rating decision on appeal, and the Veteran did not file an appeal with regard to the claim.  The Veteran's testimony can be viewed as a request to reopen the claim for entitlement to service connection for tinnitus.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, that issue is referred to the AOJ for appropriate action.  See 38 C.F.R. § 20.200 (2010).

The Veteran submitted additional medical evidence in April 2011, at the time of his hearing, pertinent to the hearing loss claim, which has not yet been considered by the RO.  However, the Veteran included a waiver of initial RO consideration of that evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

The Veteran contends that he has a bilateral hearing loss disability related to noise exposure during active military service, while firing M-1 rifles.

The medical evidence of record shows that the Veteran does have a current diagnosis of bilateral hearing loss.  Private treatment records from Audiologists Northwest show that the Veteran was diagnosed with bilateral hearing loss during audiology examinations from August 1993 to May 2008, all several years after his discharge from active duty and the reserves.  

Service treatment records are negative for any evidence of hearing loss during the Veteran's active military service.  However, the Veteran's DD-214's show that he was an expert M-1 rifle shooter.  During his April 2011 hearing, the Veteran explained the requirements for qualifying on the M-1 rifle, which included several hours of shooting, and he claimed, no hearing protection.  

The evidence of record also shows that the Veteran had significant post-service noise exposure while working in his civilian occupation as a machinist.  In fact, he even filed and won a Worker's Compensation claim for work-related hearing loss.  During a January 1995 Industrial Hearing Loss Evaluation, the Veteran reported noticing hearing loss twenty years prior (1975), and being exposed to a considerable amount of noise while working as a civilian in shipyards and warehouses since approximately 1971.  

He also reported military noise exposure while in the reserves up until 1982, while firing .45 pistols and M-1 and M-60 machine guns.  He was diagnosed with noise-induced sensorineural hearing loss, at least accounting for hearing loss from 2,000 cycles upwards.  The examiner explained later in his report that the Veteran's workplace exposure was sufficient in intensity and duration to have influenced at least the hearing loss above 1,000 hertz.  He testified that he saw a private physician in the early to mid-1960's when he voiced complaints related to hearing loss (although he believed that the physician was dead and the records would not be available)

The record contains competent evidence of current hearing loss.  His testimony raises a possibility that some of his hearing loss is related to in-service noise exposure.  A VA examination is needed to determine whether any current hearing loss is related to in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine the etiology of any current hearing loss.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current hearing loss is the result of noise exposure or other injury or disease in active service or while on active duty for training or inactive duty training in the reserves.  The examiner should provide a rationale for the opinion.

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, as well as symptoms, and that his reports must be considered in formulating the requested opinion.



2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

